Exhibit 10.1

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (the “Amendment”) is dated this 2nd day of June,
2009, by and between Horizon West Property Management, Inc., a Colorado
corporation hereinafter referred to as “Landlord”, as agent for Morgan Holdings
LLC, GratefulDV LLC, and DNT Timberline Lakes LLC (collectively, “Owner”), and
Lionbridge US, Inc., a Delaware corporation, hereinafter referred to as
“Tenant”. Mitchell M. Morgan (“Morgan”) is the sole member of Morgan Holdings,
LLC and David P. Veldman (“Veldman”) is the sole member of GratefulDV, LLC.
Morgan and Veldman are real estate professionals and real estate brokers
licensed in the State of Colorado acting on their own behalf.

RECITALS:

A. On or about the 23rd day of December, 2008, Landlord and Tenant entered into
a lease agreement (the “Lease”) pertaining to certain real property and
improvements located at 760 Whalers Way, Building C, Suite #110, in the City of
Fort Collins, County of Larimer, State of Colorado (the “Demised Premises”).

B. Tenant desires to exercise its option to renew the Lease for six (6) months
in accordance with the terms set forth in Article 11.20A of the Lease, and
Landlord and Tenant wish to amend the Lease to extend the term, subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
provisions set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

  1. The term of the Lease shall be extended by six (6) months, commencing on
July 1, 2009 and expiring at 12:00 PM (Noon) on December 31, 2009 (the
“Extension Period”).

 

  2. The Minimum Rent during the Extension Period shall be Seven Hundred Fifty
Eight and 00/100 Dollars ($758.00) per month, commencing on July 1, 2009.

 

  3. Article 11.20A “Option to Renew” is hereby deleted in its entirety.

 

  4. All other terms and conditions of the Lease, except as amended by this
First Amendment to Lease, shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease,
effective the day and year first written above.

 

LANDLORD:    HORIZON WEST PROPERTY MANAGEMENT, INC., a Colorado corporation, as
agent for Owner    By:    /s/ Mitchell Morgan                                  
                     6/10/09              Mitchell M. Morgan, President      
       Date    TENANT:    LIONBRIDGE US, INC., a Delaware corporation    By:   
/s/ Satish Maripuri                                                     
  June 8, 2009            Satish Maripuri              Date       Title:   
Chief Operating Officer                                                

 

35